DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Rejection on the merits of this application. Claims 1-3, 5-17, and 19 are rejected and remain pending, as discussed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed below, the combination of Suh, Kim, and Hoshino do teach all of the limitations of the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-8, 12-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 20160370804) in view of Kim (KR 2010-0010962 A), and Hoshino (US 20160327954 A1).

Regarding Claim 1, Suh teaches: a cleaning robot system, comprising: 
a charging station (figure 6) comprising multiple positioning beacons (311a-c), 
and a cleaning robot, comprising:
an image sensor configured to capture light generated by the multiple positioning beacons on the charging station and generate an image frame (paragraph [0062] and (120)), 
a motor (150),
and a processor electrically connected to the image sensor and the motor (140, 150) and configured to 
calculate a relative position of the cleaning robot with respect to the charging station according to beacon images of the multiple positioning beacons in the image frame (paragraph [0102] and figure 5, step S450) 
and drive the motor according to the relative position to control the cleaning robot to return to the charging station for recharging (paragraph [0103]).
and the processor sends a control signal to rotate the charging station. (paragraph [0073], wherein the charging station is commanded to rotate when the robot is not facing the front of the charging station. In [0102] and figure 5, steps S450-S451, the charging station is commanded to rotate until the mobile robot faces the front of the charging station)
and then the processor calculates the relative position. (see at least [0102] and figure 5, step 450, wherein the relative position between the charging station and the cleaning robot is calculated again after rotation)
Suh does not teach the multiple positioning beacons including a first positioning beacon arranged at a first surface of the charging station and a second positioning beacon arranged at a second surface, opposite to the first surface, of the charging station
wherein when a relative angle between the cleaning robot with respect to a front surface, which connects the first and second surfaces, of the charging station exceeds a predetermined angle, the image sensor of the cleaning robot does not capture the light generated by one of the first positioning beacon and the second positioning beacon, 
upon the image sensor not capturing the light generated by one of the first positioning beacon and the second positioning beacon, the processor sends a control signal to rotate the charging station till the light generated by all the multiple positioning beacons arranged at different surfaces are captured by the image sensor (However, Suh does teach the processor sending a control signal to rotate the charging station until the charging station and the robot are facing each other, as discussed above)
Kim teaches the multiple positioning beacons including a first positioning beacon arranged at a first surface of the charging station and a second positioning beacon arranged at a second surface, opposite to the first surface, of the charging station ((149) and figure 4, wherein the transmitters include transmitters 201 and 207, positioned on opposite surface of the charging station)
a front surface, which connects the first and second surfaces, of the charging station (see figure below)

    PNG
    media_image1.png
    593
    593
    media_image1.png
    Greyscale


Hoshino teaches wherein when a relative angle between the cleaning robot with respect to a front surface … of the charging station exceeds a predetermined angle, the image sensor of the cleaning robot does not capture the light generated by one of the first positioning beacon and the second positioning beacon, (see at least figures 4E-4F and paragraph [0053], wherein if the cleaning robot exceeds a predetermined angle, either beacon SL or SR are not visible to the robot and it is determined that the robot is not facing the front surface of the charging station. In combination with Suh’s teaching of rotating the charging station until it is determined that the robot is facing the front surface of the charging station, and Kim’s teaching that the left and right beacon are disposed on opposite surfaces, all of the limitations of Claim 1 have been taught by Suh, Kim, and Hoshino. Examiner notes that Hoshino is relied on in combination with Suh and Kim, so the guide signals SL and SR do not have to be on opposite surfaces, as Kim teaches that feature)
upon the image sensor not capturing the light generated by one of the first positioning beacon and the second positioning beacon, the processor sends a control signal to rotate the charging station till the light generated by all the multiple positioning beacons arranged at different surfaces are captured by the image sensor (in combination with Suh’s teaching of rotating the charging station until the charging station and the robot are facing each other when the robot and charging station are not facing each other, and Hoshino’s teaching that of the detection of both beacons SL and SR (see at least figures 4A-4AG) indicates that the robot and the charging station are both facing each other, and Kim’s teaching that the first and second positioning beacon are located on different surfaces, this limitation is taught in its entirety)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the cleaning robot system of Suh and Kim with the first and second beacon recognition based on the relative angle of the robot and charging station exceeding a predetermined angle of Hoshino. It would have been obvious to modify because doing so allows a simple means of beacon positioning for cleaning robots with reduced power consumption and minimized interference with other units, as recognized by Hoshino (see at least [0002]-[0006]).

Regarding Claim 2, Suh, Kim, and Hoshino in combination disclose all of the limitations of Claim 1 as discussed above, and Suh additionally teaches: wherein the multiple positioning beacons are active light sources (paragraph [0071] and (311a-c)).

Regarding Claim 5, Suh, Kim, and Hoshino in combination disclose all of the limitations of Claim 1 as discussed above, and Suh additionally teaches: the multiple positioning beacons have identical or different characteristics (paragraph [0070]).

Regarding Claim 6, Suh, Kim, and Hoshino in combination disclose all of the limitations of Claim 1 as discussed above, and Suh additionally teaches: the multiple positioning beacons are arranged at at least two different heights (paragraph [0069]). 
Suh teaches arranging the light sources in a triangle or polygon, whose corners inherently have different heights. For example, a triangle’s area is measured by ½ *base*height. If the height of the triangle were 0, then the triangle would have an impossible area of 0.

Regarding Claim 7, Suh, Kim, and Hoshino in combination disclose all of the limitations of Claim 1 as discussed above, and Suh additionally teaches: the charging station is rotatable (paragraph [0074]).

Regarding Claim 8, Suh teaches: a cleaning robot, comprising: 
an image sensor configured to 
capture light generated by the multiple positioning beacons having a predetermined characteristic and generate an image frame (paragraph [0062] and (120)), 
a motor (150), 
and a processor electrically connected to the image sensor and the motor (140, 150) and configured to 
calculate a relative position of the cleaning robot with respect to the multiple positioning beacons according to beacon images of the multiple positioning beacons in the image frame (paragraph [0102] and figure 5, step S450) 
and drive the motor according to the relative position to move to a predetermined position with respect to the multiple positioning beacons (paragraph [0103] and figure 5, step S440). 
and the processor sends a control signal to change an emission direction of the multiple positioning beacons. (see at least [0073], wherein the charging station is commanded to rotate when the robot is not facing the front of the charging station, which would change the emission direction of the multiple positioning beacons. In [0102] and figure 5, steps S450-S451, the charging station is commanded to rotate until the mobile robot faces the front of the charging station)
and then the processor calculates the relative position. (see at least [0102] and figure 5, step 450, wherein the relative position between the charging station and the cleaning robot is calculated again after rotation)
The flowchart in figure 5 describes Suh’s method of recognizing the charging station through the image sensor and moving the robot to a predetermined position in front of the charging station, also shown in figures 7-8.
Suh does not teach the multiple positioning beacons including a first positioning beacon arranged at a first surface and a second positioning beacon arranged at a second surface opposite to the first surface.
wherein when a relative angle between the cleaning robot with respect to a front surface, which connects the first and second surfaces, of the charging station exceeds a predetermined angle, the image sensor of the cleaning robot does not capture the light generated by one of the first positioning beacon and the second positioning beacon, 
and upon the image sensor not capturing the light generated by one of the first positioning beacon and the second positioning beacon, the processor sends a control signal to change an emission direction of the multiple positioning beacons till the light generated by all the multiple positioning beacons arranged at different surfaces are captured by the image sensor (However, Suh does teach the processor sending a control signal to rotate the charging station until the charging station and the robot are facing each other, which changes the emission direction of the beacons, as discussed above)
Kim teaches the multiple positioning beacons including a first positioning beacon arranged at a first surface and a second positioning beacon arranged at a second surface opposite to the first surface ((149) and figure 4, wherein the transmitters include transmitters 201 and 207, positioned on opposite surface of the charging station, see Claim 1 rejection for diagram)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the autonomous robot navigation system of Suh with the positioning beacon setup of Kim. It would have been obvious because doing so would 
Hoshino teaches: 
wherein when a relative angle between the cleaning robot with respect to a front surface … of the charging station exceeds a predetermined angle, the image sensor of the cleaning robot does not capture the light generated by one of the first positioning beacon and the second positioning beacon (see at least figures 4E-4F and paragraph [0053], wherein if the cleaning robot exceeds a predetermined angle, either beacon SL or SR are not visible to the robot and it is determined that the robot is not facing the front surface of the charging station. In combination with Suh’s teaching of rotating the charging station until it is determined that the robot is facing the front surface of the charging station, and Kim’s teaching that the left and right beacon are disposed on opposite surfaces, all of the limitations of Claim 1 have been taught by Suh, Kim, and Hoshino. Examiner notes that Hoshino is relied on in combination with Suh and Kim, so the guide signals SL and SR do not have to be on opposite surfaces, as Kim teaches that feature)
upon the image sensor not capturing the light generated by one of the first positioning beacon and the second positioning beacon, the processor sends a control signal to rotate the charging station till the light generated by all the multiple positioning beacons arranged at different surfaces are captured by the image sensor (in combination with Suh’s teaching of rotating the charging station until 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the cleaning robot system of Suh and Kim with the first and second beacon recognition based on the relative angle of the robot and charging station exceeding a predetermined angle of Hoshino. It would have been obvious to modify because doing so allows a simple means of beacon positioning for cleaning robots with reduced power consumption and minimized interference with other units, as recognized by Hoshino (see at least [0002]-[0006]).

Regarding Claim 12, Suh, Kim, and Hoshino in combination disclose all of the limitations of Claim 8 as discussed above, and Suh additionally teaches: the cleaning robot further comprises a transmitter configured to transmit the control signal (paragraph [0049]-[0050] and [0062], controller 140 which commands communication unit 110 to transmit the control signal).

Regarding Claim 13, Suh, Kim, and Hoshino in combination disclose all of the limitations of Claim 8 as discussed above, and Suh additionally teaches: the predetermined position comprises a predetermined distance and a predetermined angle, 
and the processor is configured to 
control the cleaning robot to move to the predetermined distance from the multiple positioning beacons at first (paragraph [0089]) 
and then control the cleaning robot to continuously move, at the predetermined distance, to the predetermined angle with respect to the multiple positioning beacons (paragraphs [0090] and [0092]), 
or control the cleaning robot to move to the predetermined angle with respect to the multiple positioning beacons at first, 
and then control the cleaning robot to continuously move, at the predetermined angle, to the predetermined distance from the multiple positioning beacons (paragraph [0093]).

Regarding Claim 14, Suh teaches a recharge path determining method for a cleaning robot system, the cleaning robot system comprising 
a charging station that has multiple positioning beacons 
and a cleaning robot that has an image sensor and a processor (see at least Figs. 1-2 & 7-8), 
the determining method comprising: 
capturing, by the image sensor, light generated by the multiple positioning beacons on the charging station and generating, by the image sensor, an image frame (paragraph [0062]), 
calculating, by the processor, a relative position of the cleaning robot with respect to the charging station according to beacon images of the multiple positioning beacons in the image frame (paragraph [0072]), and controlling, by the processor, the cleaning robot according to the relative position to return to the charging station for recharging (paragraph [0072]).
rotating the charging station (paragraph [0073], wherein the charging station is commanded to rotate when the robot is not facing the front of the charging station. In [0102] and figure 5, steps S450-S451, the charging station is commanded to rotate until the mobile robot faces the front of the charging station)
and then calculating the relative position by the processor (see at least [0102] and figure 5, step 450, wherein the relative position between the charging station and the cleaning robot is calculated again after rotation)
Suh does not teach: 
the multiple positioning beacons including a first positioning beacon arranged at a first surface of the charging station and a second positioning beacon arranged at a second surface, opposite to the first surface, of the charging station, 
identifying, by the processor, whether a number of the beacon images is smaller than a predetermined number; 
upon the number of the beacon images is smaller than the predetermined number, rotating the charging station till the number of the beacon images associated with the multiple positioning beacons arranged at different surfaces is equal to the predetermined number. (However, Suh does teach the processor sending a control signal to rotate the charging station until the charging station and the robot are facing each other, as discussed above)
Kim teaches the multiple positioning beacons including a first positioning beacon arranged at a first surface of the charging station and a second positioning beacon arranged at a second surface, opposite to the first surface, of the charging station, ((149) and figure 4, wherein the transmitters include transmitters 201 and 207, positioned on opposite surface of the charging station, see Claim 1 rejection for diagram)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the autonomous robot navigation system of Suh with the positioning beacon setup of Kim. It would have been obvious because doing so would enable the autonomous robot to more accurately determine its position relative to the charging station, as recognized by Kim ((46)).
Hoshino teaches:
 identifying, by the processor, whether a number of the beacon images is smaller than a predetermined number; (see at least figures 4E-4F and paragraph [0053], wherein if the cleaning robot exceeds a predetermined angle, either beacon SL or SR are not in the beacon images, meaning the number of beacon images is 1 and is less than the predetermined number of 2 beacon images, and it is Kim’s teaching that the left and right beacon are disposed on opposite surfaces, all of the limitations of Claim 1 have been taught by Suh, Kim, and Hoshino. Examiner notes that Hoshino is relied on in combination with Suh and Kim, so the guide signals SL and SR do not have to be on opposite surfaces, as Kim teaches that feature)
upon the number of the beacon images is smaller than the predetermined number, rotating the charging station till the number of the beacon images associated with the multiple positioning beacons arranged at different surfaces is equal to the predetermined number (in combination with Suh’s teaching of rotating the charging station until the charging station and the robot are facing each other when the robot and charging station are not facing each other, and Hoshino’s teaching that of the detection of both beacons SL and SR (see at least figures 4A-4AG) indicates that the robot and the charging station are both facing each other, and Kim’s teaching that the first and second positioning beacon are located on different surfaces, this limitation is taught in its entirety)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the cleaning robot system of Suh and Kim with the first and second beacon recognition based on the relative angle of the robot and charging station exceeding a predetermined angle of Hoshino. It would have been obvious to modify 
 
Regarding Claim 16, Suh, Kim, and Hoshino in combination disclose all of the limitations of Claim 14 as discussed above, and Suh additionally teaches: distinguishing, by the processor, different positioning beacons according to different characteristics of the multiple positioning beacons (paragraph [0067]).

Regarding Claim 17, Suh, Kim, and Hoshino in combination disclose all of the limitations of Claim 8 as discussed above, and Suh additionally teaches: transmitting, by the cleaning robot, a control signal to the charging station to rotate the charging station (paragraph [0073]).

Regarding Claim 19, Suh, Kim, and Hoshino in combination disclose all of the limitations of Claim 8 as discussed above, and Suh additionally teaches: controlling, by the processor, a field of view of the image sensor when the image frame does not contain any beacon image (paragraph [0014]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suh, Kim, and Hoshino in view of Noh (US 20150115876 A1), further in view of Takahisa (JP 4710058 B2) (English Translation).

Regarding Claim 3, Suh, Kim, and Hoshino teach all the limitations of the current invention as stated above in Claim 1, except: the cleaning robot further comprises an illumination light source, 
and the charging station further comprises a charging electrode configured to reflect light generated by the illumination light source as one of the multiple passive light sources.
However, Noh teaches a cleaning robot further comprising an illumination light source (paragraph [0021]), 
and using light emitted from the cleaning robot to detect reflective markers on the charging station to more accurately detect a position of a charging apparatus (paragraph [0071]). 
Takahisa teaches a charging station comprising a charging electrode configured to reflect light generated by the illumination light source (paragraph [0027] and figure 3). Takahisa teaches a reflective charging electrode that reflects light into a housing to form a light source that other light sources won’t interfere with (paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Suh, Kim, and Hoshino to incorporate the teachings of Noh and Takahisa to provide a charging station with passive light sources in the form of reflective markers and reflective charging electrodes. Doing so would enable more . 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suh, Kim, and Hoshino in view of Abe (US 20160309974 A1).
Regarding Claim 9, Suh, Kim, and Hoshino teach all the limitations of the current invention as stated above in Claim 8, except wherein the motor comprises: 
a first motor configured to control the cleaning robot to move forward; 
and a second motor configured to control the cleaning robot to rotate. 
However, Abe teaches a first motor configured to control the cleaning robot to move forward, and a second motor configured to control the cleaning robot to rotate (paragraphs [0030] and [0031]). 
Abe teaches a cleaning robot in which each wheel is driven by a corresponding motor, and one wheel functions as the turning wheel. This allows the cleaning robot to autonomously travel forwards, backwards, and turn (paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Suh, Kim, and Hoshino to incorporate the teachings of Abe to provide a cleaning robot with separate motors for forwards and backwards driving, and turning. Doing so would enable the cleaning robot to autonomously move in all directions depending on transmitted control commands, as recognized by Abe (paragraph [0024]).

Regarding Claim 10, Suh, Kim, Hoshino, and Abe teach all of the limitations of Claim 9 as discussed above, and Suh additionally teaches: wherein the processor is further configured to control the second motor to cause the cleaning robot to perform an in situ rotation when the image frame does not contain any beacon image (paragraph [0063] and figure 5, step S431).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suh, Kim, and Hoshino in view of Noh.

Regarding Claim 11, Suh, Kim, and Hoshino teach all the limitations of the current invention as stated above in Claim 8, except: the cleaning robot further comprising an illumination light source configured to emit light toward the multiple positioning beacons. 
However, Noh teaches a cleaning robot further comprising an illumination light source (paragraph [0021]). 
Noh teaches using light emitted from the cleaning robot to detect reflective markers on the charging station to more accurately detect a position of a charging apparatus (paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Suh, Kim, and Hoshino to incorporate the teachings of Noh to provide a cleaning robot that emits light towards a charging station’s multiple positioning beacons. Doing so would enable the cleaning robot to obtain depth or 

Regarding Claim 15, Suh, Kim, and Hoshino teach all the limitations of the current invention as stated above in Claim 14, except: the cleaning robot further comprises an illumination light source, 
and the determining method further comprises: controlling the illumination light source to emit light corresponding to the light capturing of the image sensor.
 However, Noh teaches the cleaning robot further comprising an illumination light source (paragraph [0021]) 
and the determining method further comprising: controlling the illumination light source to emit light corresponding to the light capturing of the image sensor (paragraph [0022]). 
Noh teaches using light emitted from the cleaning robot to detect reflective markers on the charging station with the light capturing of the image sensor to more accurately detect a position of a charging apparatus (paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Suh, Kim, and Hoshino to incorporate the teachings of Noh to provide a cleaning robot that emits light towards a charging station’s multiple positioning beacons. Doing so would enable the cleaning robot to obtain depth or surface information of detected objects (paragraph [0021]) along with the charging station’s multiple positioning beacons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.J./Examiner, Art Unit 3667 
/RACHID BENDIDI/Primary Examiner, Art Unit 3667